                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NORTH DAKOTA

Cissy Thunderhawk; Waste’Win Young;      )
and Reverend John Floberg on behalf of   )
themselves and all similarly-situated    )
persons,                                 )
                                         )                       ORDER (AMENDED) GRANTING
                Plaintiffs,              )                       MOTION TO EXCEED PAGE
                                         )                       LIMITS
        vs.                              )
                                         )
County of Morton, North Dakota; Sheriff )
Kyle Kirchmeier; Governor Doug Burgum; )
Former Governor Jack Dalrymple; Director )
Grant Levi; Superintendent Michael       )                       Case No. 1:18-cv-212
Gerhardt, Jr.; TigerSwan LLC, and Does 1 )
to 100,                                  )
                                         )
                Defendants.              )

         On January 11, 2019, Defendants Doug Burgum, Jack Dalrymple, Grant Levi, and Michael

Gerhardt, Jr. (hereinafter referred to as the “State Defendants”) filed: (1) a motion to dismiss; (2)

a motion for leave to file a brief in support of their motion to dismiss that exceeds the 40-page limit

set forth in D.N.D. Civ. L.R. 7.1(A); and (3) a supporting brief that is substantively 62 pages in

length.1

         The court GRANTS the State Defendants’ motion (Doc. No. 29) and authorizes their filing

of their supporting brief. Additionally, the court authorizes Plaintiffs to file 62-page response to the

State Defendants’ motion.2



         1
           The State Defendants’ supporting brief incorporated a title page and an 11-page table of contents . In its
original order the court included the table of contents and title page in the page count and in so doing stated that the
supporting brief was 74 pages in length. The court now amends its order to reflect that the supporting brief was
substantively 62 pages in length.

         2
           Any table of contents or title page that the plaintiff may incorporate into her supporting brief will not count
toward the 62-page limit.

                                                            1
IT IS SO ORDERED.

Dated this 16th day of January, 2019.

                                            /s/ Charles S. Miller, Jr.
                                            Charles S. Miller, Jr., Magistrate Judge
                                            United States District Court




                                        2
